

117 S2105 IS: Mental Health in International Development and Humanitarian Settings Act
U.S. Senate
2021-06-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 2105IN THE SENATE OF THE UNITED STATESJune 17, 2021Mr. Casey introduced the following bill; which was read twice and referred to the Committee on Foreign RelationsA BILLTo enhance mental health and psychosocial support within United States foreign assistance programs.1.Short titlesThis Act may be cited as the Mental Health in International Development and Humanitarian Settings Act or the MINDS Act.2.Findings; sense of congress(a)FindingsCongress finds the following:(1)According to the 2016 Global Burden of Disease Study, an estimated 1,000,000,000 individuals worldwide have a mental health or substance use disorder. Mental disorders are major contributors to the global burden of disease, and depression is among the primary causes of illness and disability in adolescents.(2)An individual’s mental health is a complex interaction between genetic, neuropsychological, and environmental factors, and environmental and social factors, from the early years through childhood and adolescence, can have long-term impacts on mental health.(3)According to a Lancet Commission report, allocations for mental health have never risen above 1 percent of health-related global development assistance. Estimates indicate that child and adolescent mental health receives just 0.1 percent of health-related global development assistance.(4)The National Alliance on Mental Illness estimates that depression and anxiety disorders cost the global economy $1,000,000,000,000 in lost productivity each year. According to Lancet, mental health disorders are projected to cost the global economy $16,000,000,000,000 between 2010 and 2030, in part due to the early age of onset.(5)According to the World Health Organization (WHO), half of mental health disorders emerge by age 14, and 14 percent of children and adolescents worldwide experience mental health conditions, the majority of whom do not seek care, receive care, or have access to care.(6)Exposure to violence and early childhood adversity, including trauma, has been linked to negative, lasting effects on physical and mental health. Early childhood adversity can impact brain development, nervous and immune system functioning, the onset of mental health conditions, and future behaviors. The United Nations asserts that widespread school closures due to COVID–19, which have affected roughly 1,500,000,000 school-aged children, have placed many children at higher risk of exposure to traumas, such as household violence, abuse, neglect, and food insecurity.(7)According to the United Nations, more than 1 out of every 5 individuals in conflict-affected areas has a mental health disorder. Roughly 1,500,000,000, or 2 out of every 3 of the world’s children under 18 years of age live in countries affected by conflict, and more than 1 out of every 6 children live in conflict zones. A greater number of children live in areas affected by armed conflict and war now than at any other point this century. The mental health burden in conflict-affected contexts is twice the global average.(8)Gender, age, disability status, race and ethnicity, and other identity characteristics contribute to different risks and needs for mental health and psychosocial support. Research has shown that harmful gender norms contribute to higher prevalence of depression and anxiety disorders in women and girls, while socialization of boys and men contributes to higher prevalence of substance use disorders.(9)Risks and experiences of gender-based violence, particularly sexual violence, are a key driver of mental health and psychosocial support needs for children. Girls account for 98 percent of verified incidents of conflict-related sexual violence. According to the World Health Organization, 35 percent of women globally face sexual and/or intimate partner violence in their lifetime and these survivors can, according to the Centers for Disease Control and Prevention, experience mental health problems such as depression and posttraumatic stress disorder (PTSD) symptoms, signifying the urgent need for age and gender-responsive mental health and psychosocial support services.(10)According to the World Health Organization, risk factors that increase susceptibility to mental health disorders include poverty and hunger, chronic health conditions, trauma or maltreatment, social exclusion and discrimination, and exposure to and displacement by war or conflict. These risk factors, along with demographic risk factors, manifest at all stages in life. Preliminary research already illustrates that the COVID–19 pandemic has increased communities’, families’, and individuals’ risk factors for multiple types of adversity and compounded preexisting conditions and vulnerabilities.(11)Crisis situations put parents and caregivers under mental and psychosocial duress, which can prevent them from providing the protection, stability and nurturing care their children need during and after an emergency. The Lancet Commission estimates that between 15 and 23 percent of children globally live with a parent with a mental disorder, and parental ill health can impact the emotional and physical development of children and predispose these children to mental health problems. Numerous and compounding stressors and uncertainty caused by COVID–19 have exacerbated distress and further impede caregivers’ ability to provide responsive care to their children.(12)Investments in the mental health, resilience, and well-being of the children in a country to ensure that they continue to thrive into adulthood and contribute to their societies can help break cycles of poverty, violence, and trauma and further the country’s future potential.(13)Investments in protecting and improving mental health in a country across the life course must take into account the need to target vulnerable populations and address social, environmental, and other risk factors in conjunction with other sectors and local partners.(b)Sense of CongressIt is the sense of Congress that—(1)ensuring that individuals have the opportunity to thrive and reach their fullest potential is a critical component of sustainable international development, and the global public good benefits from investment in child and adolescent mental health;(2)mental health is integral and essential to overall health outcomes and other development objectives;(3)mental health is an issue of critical and growing importance for United States foreign assistance that requires a coordinated strategy to ensure that programming funded by the United States Government is evidence-based, culturally competent, and trauma-informed;(4)the United States Government foreign assistance strategy should include a mental health and psychosocial support component;(5)the redesign of the United States Agency for International Development (referred to in this Act as USAID) reflects the nexus between humanitarian and development interventions and should be applied to all mental health and psychosocial support efforts of United States foreign assistance programs; and(6)ongoing efforts to improve social service workforce development and local capacity building are essential to expanding mental health and psychosocial support activities across all United States foreign assistance programs.3.Coordinator for mental health and psychosocial supportSection 135 of the Foreign Assistance Act of 1961 (22 U.S.C. 2152f) is amended—(1)by redesignating subsection (f) as subsection (g); and(2)by inserting after subsection (e) the following:(f)Coordinator for mental health and psychosocial support(1)AppointmentThe Administrator of the United States Agency for International Development, in consultation with the Secretary of State, is authorized to appoint a Mental Health and Psychosocial Support Coordinator (referred to in this section as the MHPSS Coordinator).(2)Specific dutiesThe duties of the MHPSS Coordinator shall include—(A)establishing and chairing the Mental Health and Psychosocial Support Working Group authorized under section 4 of the Mental Health in International Development and Humanitarian Settings Act;(B)guiding, overseeing, and directing mental health and psychosocial support programming and integration across United States foreign assistance programming;(C)serving as the main point of contact on mental health and psychosocial support in the Bureau for Global Health, Bureau for Humanitarian Assistance, regional bureaus, the Office of Education, the Inclusive Development Hub in the Bureau of Development, Democracy, and Innovation, the President’s Emergency Plan for AIDS Relief, and other interagency or presidential initiatives;(D)promoting best practices, coordination and reporting in mental health and psychosocial support programming across both development and humanitarian foreign assistance programs;(E)providing direction, guidance, and oversight on the integration of mental health and psychosocial support in both development and humanitarian foreign assistance programs; and(F)participating in the Advancing Protection and Care for Children in Adversity Interagency Working Group.(3)Focus populationsAlong with a general focus on mental health and psychosocial support, the MHPSS Coordinator should pay special attention to mental health and psychosocial support in the context of family and children, including—(A)meeting the needs of adult caretakers and children, including families and adults who are long-term caretakers;(B)children and others who are separated from a family unit; and(C)other specific populations in need of mental health and psychosocial support, such as crisis affected communities, displaced populations, gender-based violence survivors, and individuals and households coping with the consequences of diseases, such as Ebola, HIV/AIDS, and COVID–19..4.Mental Health and Psychosocial Support Working Group(a)EstablishmentThe Administrator of the United States Agency for International Development (referred to in this Act as the USAID Administrator), in cooperation with the Mental Health and Psychosocial Support Coordinator, shall establish the Mental Health and Psychosocial Support Working Group, which shall include representatives from every United States Agency for International Development bureau and from the Department of State, to ensure continuity and sustainability of mental health and psychosocial support across foreign assistance programs.(b)RequirementsThe Mental Health and Psychosocial Support Working Group—(1)should include representation at the Deputy Assistant Administrator level from every United States Agency for International Development bureau;(2)shall promote and encourage dialogue across the interagency on mental health and psychosocial support program development and best practices;(3)shall coordinate the implementation and continuity of mental health and psychosocial support programs—(A)within USAID;(B)between the USAID and the Bureau of Population, Refugees, and Migration of the Department of State; and(C)in consultation with the Centers for Disease Control and Prevention and the National Institutes of Mental Health, as appropriate.5.Integration of mental health and psychosocial support(a)Statement of policyIt is the policy of the United States to integrate mental health and psychosocial support across all foreign assistance programs funded by the United States Government.(b)Implementation of policyThe USAID Administrator and the Secretary of State shall—(1)require all USAID and Department of State regional bureaus and missions to utilize such policy for local capacity building, as appropriate, for mental health and psychosocial support programming;(2)ensure that all USAID and Department of State mental health and psychosocial support programming—(A)is evidence-based and culturally competent;(B)responds to all types of childhood adversity; and(C)includes trauma-specific interventions in accordance with the recognized principles of a trauma-informed approach, whenever applicable; and(3)integrate the Advancing Protection and Care for Children in Adversity Strategy into its official policy.6.Briefing requirements(a)USAID briefingNot later than 180 days after the date of the enactment of this Act, the USAID Administrator and the Secretary of State shall brief the Committee on Foreign Relations of the Senate and the Committee on Foreign Affairs of the House of Representatives regarding—(1)the progress made in carrying out section 5(b); and(2)any barriers preventing the full integration of the strategy referred to in section 5(b)(3).(b)Briefing on spendingThe USAID Administrator, in consultation with the Director of the Office of Management and Budget, as necessary and appropriate, shall annually brief the Committee on Appropriations of the Senate and the Committee on Appropriations of the House of Representatives during each of the fiscal years 2022 through 2026 regarding the amount of United States foreign assistance spent during the most recently concluded fiscal year on child mental health and psychosocial support programming.(c)USAID and Department of State briefingsNot later than 180 days after the date of the enactment of this Act, annually thereafter for the following 5 fiscal years, and subsequently, as requested, the USAID Administrator and the Secretary of State, in consultation with the Mental Health and Psychosocial Support Coordinator appointed pursuant to section 135(f) of the Foreign Assistance Act of 1961, as added by section 3, shall brief the Committee on Foreign Relations of the Senate and the Committee on Foreign Affairs of the House of Representatives regarding—(1)how USAID and the Department of State have integrated mental health and psychosocial programming, including child-specific programming, into their development and humanitarian assistance programs across health, education, nutrition, and child protection sectors;(2)the metrics of success of the Advancing Protection and Care for Children in Adversity Strategy;(3)the mental health outcomes pertaining to the evidence-based strategic objectives upon which such strategy is built;(4)where trauma-specific strategies are being implemented, and how best practices for trauma-informed programming are being shared across programs;(5)barriers preventing full integration of child mental health and psychosocial support into programs for children and youth and recommendations for its expansion;(6)any unique barriers to the expansion of mental health and psychosocial support programming in conflict and humanitarian settings and how such barriers are being addressed;(7)the impact of the COVID–19 pandemic on mental health and psychosocial support programming; and(8)funding data, including a list of programs to which USAID and the Department of State have obligated funds during the most recently concluded fiscal year to improve access to, and the quality of, mental health and psychosocial support programming in development and humanitarian contexts. 